       Case: 1:19-cv-04535 Document #: 1 Filed: 07/03/19 Page 1 of 7 PageID #:1




                IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                                  DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


JANET STOPPENBACH                       )
                                        )
                            Plaintiff,  )                                          N0.      19 cv 4535
     vs.                                )
                                        )
MENARDS, INC. d/b/a MENARDS AND         )
THYSSENKRUPP ELEVATOR CORPORATION )
                                        )
                            Defendants. )
                                        )

            DEFENDANT MENARD, INC. d/b/a MENARDS NOTICE OF REMOVAL

                      TO THE CLERK OF THE ABOVE ENTITLED COURT:

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C §1441 and §1446 Defendant MENARD, INC.

d/b/a MENARDS (hereinafter “Defendant MENARDS”) hereby removes to the United States District

Court for the Northern District of Illinois the State Court action, Case Number 19 L 005661, described

below. The basis for removal is diversity jurisdiction pursuant to 28 U.S.C. § 1332:

                                 I.         INTRODUCTION


    1. Plaintiff Janet Stoppenbach (hereinafter “Plaintiff”) filed her Complaint for personal injuries on May

        24, 2019. (See Plaintiff’s Complaint attached hereto as Exhibit “1”).

    2. The first date of service on this defendant was June 6, 2019. The time has not elapsed within which

        Defendant is permitted to remove this action, and therefore this Notice of Removal (“Notice”) is filed

        in a timely manner. 28 U.S.C. § 1446(b). (See Attached Exhibit “2” Plaintiff’s Notice of Filing of

        Proof of Service and Proof of Service on Defendant MENARDS).

    3. The United States District Court for the Northern District of Illinois has jurisdiction over this action

        under 28 U.S.C. § 1332, and this action removable under 28 U.S.C. §1441(b) in that it is a civil action

        between citizens of different states and the matter in controversy exceeds the sum of $75,000,

        exclusive of interests and costs.

    4. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders and papers or exhibits filed
Case: 1:19-cv-04535 Document #: 1 Filed: 07/03/19 Page 2 of 7 PageID #:1
Case: 1:19-cv-04535 Document #: 1 Filed: 07/03/19 Page 3 of 7 PageID #:1
Case: 1:19-cv-04535 Document #: 1 Filed: 07/03/19 Page 4 of 7 PageID #:1
Case: 1:19-cv-04535 Document #: 1 Filed: 07/03/19 Page 5 of 7 PageID #:1
Case: 1:19-cv-04535 Document #: 1 Filed: 07/03/19 Page 6 of 7 PageID #:1
Case: 1:19-cv-04535 Document #: 1 Filed: 07/03/19 Page 7 of 7 PageID #:1
